Citation Nr: 9905271	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for psoriatic arthritis with gout, also claimed as a 
low back disorder and arthropathy.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension

3.  Entitlement to a compensable disability rating for renal 
insufficiency.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1975 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

During the August 1998 hearing before a member of the Board, 
the veteran withdrew his appeal with respect to the 
disability ratings for psoriatic arthritis of the right and 
left wrists and the fingers on the right and left hands.  

Also during the hearing, the veteran's representative raised 
the issue of entitlement to service connection for a right 
hip disorder as secondary to the psoriatic arthritis 
affecting the low back.  This issue is referred to the RO for 
the appropriate action.   

The issues of entitlement to increased disability ratings for 
hypertension and renal insufficiency are addressed in the 
REMAND portion of the decision, below.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's low back disorder is manifested by 
subjective complaints of low back pain, particularly with 
prolonged standing or sitting, subjective complaints of low 
back weakness, and X-ray evidence of marked degenerative 
changes of the L5-S1 joints. 

3.  On examination, the lumbar spine has full range of motion 
without report or objective evidence of pain on motion.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for psoriatic arthritis with gout, also claimed as a low back 
disorder and arthropathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5002 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is "well-grounded."  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

Service medical records revealed a medical board report dated 
in May 1995.  The report indicated that the veteran developed 
arthritis problems in the early 1980s.  Flare-ups lasting 
from weeks to months were common throughout the 1980s, 
tending to involve joints including the lower back.  Current 
examination findings did not include references to low back 
symptoms or low back radiographic studies.  A review of 
service medical records dated in the 1990s yielded few 
reports of low back pain.  In December 1992, the veteran 
reported having low back pain for three days after running 
and playing basketball.  He also reported a long history of 
low back pain.  Examination revealed a small spasm in the 
lumbar area.  Tenderness increased slightly with motion.  The 
diagnosis was mechanical low back pain.  In October 1993, the 
veteran noted that he had low back pain in the area of the 
sacroiliac joints on long standing, worse in the morning.        

The veteran sought service connection for back problems in 
November 1995, about two months after his separation from 
service.  

During the December 1995 VA general medical examination, the 
veteran reported being treated for gout from 1982 to 1986.  
He was diagnosed as having psoriatic arthritis in 1986.  He 
had multiple low back strains and some possible arthritis.  
The veteran continued to have lumbosacral pain.  On 
examination, gait was normal.  Range of motion was normal.  
Deep tendon reflexes were 1 to 2+ and equal bilaterally.  
There was no neurological or sensory deficit.  The diagnosis 
included history of lumbosacral strains with normal range of 
motion and no neurological deficit.  X-rays of the 
lumbosacral spine showed chronic L5 degenerative disc 
disease.    

The veteran was afforded a VA orthopedic examination in 
October 1997.  He complained that his low back hurt 
constantly with standing, walking, and sitting for prolonged 
periods of time.  He also had low back weakness.  The veteran 
explained that the symptoms bothered him on a daily basis.  
He did not necessarily have flare-ups.  He was unable to run.  
The veteran did not use any assistive devices.  On 
examination, there was no limitation of motion and no report 
or objective evidence of pain on motion.  There was no 
postural abnormality or fixed deformity.  Musculature of the 
back was within normal limits.  There were no neurological 
abnormalities.  X-rays of the lumbosacral spine showed marked 
degenerative changes of the L5-S1 joints.  The assessment was 
psoriatic arthritis, degenerative arthritis, and a history of 
gout.  

In August 1998, the veteran testified before a member of the 
Board.  He denied having any current medical evidence 
regarding his back.  He had constant back pain, particularly 
if he had to stand or sit for long periods of time.  He 
worked as a teacher's assistant and as a sports coordinator 
for city playgrounds.  The amount of time he spent standing 
varied from day to day.  He was unable to play sports or run.  
He took medication for the arthritis affecting all the 
different parts of his body.  The veteran was able to bend to 
within about four inches from the floor.  He had pain when he 
bent to the right, but not on other movements.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The psoriatic arthritis with gout as it affects the veteran's 
low back is rated as 20 percent disabling by analogy to 
Diagnostic Code (Code) 5002, rheumatoid arthritis.  38 C.F.R. 
§ 4.71a.  See also 38 C.F.R. § 4.71a, Code 5017 (gout will be 
rated under Code 5002).  Rheumatoid arthritis is evaluated 
either as an active disease process or for chronic residuals.  
38 C.F.R. § 4.71a, Code 5002.  A rating for active disease 
process will not be combined with a rating for residuals such 
as limitation of motion or ankylosis.  The higher of the two 
evaluations will be assigned.   38 C.F.R. § 4.71a, Note to 
Code 5002.

As an active disease process, a 20 percent rating is assigned 
when there is active disease process with a well-established 
diagnosis and with one or two exacerbations a year.  A 40 
percent rating is in order for active disease process when 
symptom combinations are productive of definite impairment of 
health objectively supported by examination findings or when 
there are incapacitating exacerbations occurring three or 
more times a year.  38 C.F.R. § 4.71a, Code 5002.
 
When evaluating chronic residuals of rheumatoid arthritis, 
the disability is rated under the diagnostic code for the 
involved joints for limitation of motion or ankylosis. Id.  
Under Code 5289, favorable ankylosis of the lumbar spine is 
rated as 40 percent disabling.  Under Code 5292, a 20 percent 
rating is assigned for moderate limitation of motion.  Severe 
limitation of motion of the lumbar spine is rated as 40 
percent disabling.      

If limitation of motion of the specific joint or joints 
involved is noncompensable, a 10 percent rating is in order 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under Code 
5002.  38 C.F.R. § 4.71a, Code 5002.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. Id.  

In this case, a disability rating greater than 20 percent is 
not in order.  First, there is no evidence that the veteran 
has suffered any incapacitating exacerbations with respect to 
any active disease process affecting the lumbosacral spine.  
Second, there is no evidence of ankylosis or even limitation 
of motion of the lumbar spine.  Therefore, the veteran's 
disability picture does not more nearly approximate the 
criteria required for a 40 percent rating when evaluated 
according to either active disease process or chronic 
residuals.  38 C.F.R. § 4.7.  The evidence shows 
manifestations including subjective complaints of low back 
pain and weakness as well as X-ray evidence of marked 
degenerative changes of the L5-S1 joints.  Considering the 
evidence of such symptomatology, the Board finds that 
preponderance of the evidence is against awarding a 
disability rating greater than 20 percent for psoriatic 
arthritis with gout, also claimed as a low back disorder and 
arthropathy.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.71a, Code 5002.  See generally DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) (ratings based on 
limitation of motion should, if feasible, be portrayed in 
terms of additional limitation of motion due to pain on 
motion or weakness pursuant to 38 C.F.R. §§  4.40 and 4.45); 
Johnson v. Brown, 9 Vet. App. 7 (1996) (Board need not assign 
a separate rating for functional loss due to pain or weakness 
when the diagnostic code is not predicated on range of 
motion); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if 
a separate rating for pain is not required, the Board is 
still obligated to provide reasons and bases regarding 
application of the regulations).  
 

ORDER

Entitlement to a disability rating greater than 20 percent 
for psoriatic arthritis with gout, also claimed as a low back 
disorder and arthropathy, is denied.  


REMAND

The veteran also seeks increased disability ratings for 
hypertension and renal insufficiency.  These claims are also 
well grounded.  Shipwash, 8 Vet. App. at 224; 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992)).  The last VA examination that included 
an evaluation of hypertension and renal function was 
performed in December 1995, three years ago.  The Board finds 
the results of that examination too remote to adequately 
evaluate the veteran's current disability level.  A new 
examination is required.    

Moreover, during the August 1998 hearing before a member of 
the Board, the veteran submitted VA and private medical 
evidence from Danny Butler, M.D., dated from February 1998 to 
July 1998.  This evidence generally shows treatment for 
worsening renal function and more severe hypertension.  It is 
unclear whether additional evidence is available from earlier 
dates or whether the veteran was under continuing treatment 
for either disorder.  VA's duty to assist also includes the 
gathering of medical records from VA and private sources.  
Robinette, 8 Vet. App. at 76.  Such records are particularly 
important for the evaluation of hypertension, which is based 
on the historically predominant blood pressure levels.  See 
38 C.F.R. § 4.104, Code 7101.

Finally, the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for cardiovascular disorders, including 
hypertension, effective January 12, 1998.  See 62 Fed. Reg. 
65,207 (1997) (codified at 38 C.F.R. pt. 4).  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  A review 
of the claims folder reveals that the RO has not evaluated 
the veteran's hypertension in light of the amended rating 
criteria.  A remand is in order for such action as well as 
for the development indicated above.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran furnish the dates and places of 
any private or VA medical treatment he 
has received regarding hypertension or 
renal function since his September 1995 
separation from service.  After securing 
the necessary releases, the RO should 
obtain these medical records, if any.  

2.  The RO should afford the veteran a VA 
examination by cardiologist to evaluate 
the nature and severity of the veteran's 
hypertension and renal insufficiency.  
All indicated laboratory tests and 
studies deemed necessary by the examiner 
should be performed.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  The 
examiner is asked to provide a detailed 
description of all clinical 
manifestations of the pertinent 
disabilities.  Prior to the examination, 
the RO must inform the veteran in writing 
of all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.   

3.  After completing any necessary 
development in addition to the specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for hypertension, considering all 
applicable regulations and rating 
criteria.  The RO should also 
readjudicate the veteran's claim of 
entitlement to a compensable disability 
rating for renal insufficiency.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran until notified, but he 
is free to submit additional evidence as desired.      

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

